Opinion filed January 31, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00327-CV
                                     __________

       JUSTIN D. PERRYMAN AND KENNETH R. KOEPKE,
                        Appellants
                                        V.
   CITIZENS NATIONAL BANK AT BROWNWOOD, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV1611446


                                     ORDER
      Appellant Kenneth R. Koepke has filed in this court a pro se motion to dismiss
his portion of this appeal. In the motion, Koepke indicates that he does not wish to
proceed with this appeal, and he requests that his appeal be dismissed. Per this
court’s request, Appellee has filed a response to Koepke’s motion to dismiss.
Appellee states in its response that Koepke and Appellee have reached a settlement
agreement in which Koepke agreed to dismiss his appeal. In accordance with
Koepke’s request, we dismiss his appeal. See TEX. R. APP. P. 42.1(a)(1).
        Koepke’s motion to dismiss is granted, and this appeal is dismissed in part.
The appeal remains active as to Appellant Justin D. Perryman.


                                                                   PER CURIAM


January 31, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2